Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a product transfer apparatus comprising a label suction part installed on a transfer base and having a label pad, which is able to suck a label to be pasted on the product, and the label suction part is configured to move the label pad up and down between a position higher than a position of a front end of the suction cup part and a position lower than the position of the front end of the suction cup part.

Okaji (Japanese Patent 2003-170330), the closest prior art, teaches a product transfer apparatus comprising a product suction pad, a transfer base, a label suction part, a rotation part and an arm extending in a diametral direction from the label suction rotation axis. Okaji does not teach or suggest a product transfer apparatus comprising a label suction part installed on a transfer base and having a label pad, which is able to suck a label to be pasted on the product, and the label suction part is configured to move the label pad up and down between a position higher than a position of a front end of the suction cup part and a position lower than the position of the front end of the suction cup part.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this comdmunication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746